                                       Case 3:20-cv-07576-WHA Document 24 Filed 07/26/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   G & G CLOSED CIRCUIT EVENTS, LLC,
                                  11                  Plaintiff,                           No. C 20-07576 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   JESUS SEGURA,                                       ORDER GRANTING DEFAULT
                                                                                           JUDGMENT
                                  14                  Defendant.

                                  15

                                  16

                                  17

                                  18
                                                                            INTROUDCTION
                                  19
                                            Plaintiff brings this action against defendant restaurant owner for unlawfully intercepting
                                  20
                                       and broadcasting a boxing match for which plaintiff owned exclusive distribution rights.
                                  21
                                       Default has been entered against defendant, and plaintiff now moves for default judgment. For
                                  22
                                       the following reasons, the motion is GRANTED IN PART and DENIED IN PART.
                                  23
                                                                              STATEMENT
                                  24
                                            Plaintiff G & G Closed Circuit Events, LLC, a commercial distributor and licensor of
                                  25
                                       closed-circuit sports and entertainment programming, owned the rights to the Saul Alvarez v.
                                  26
                                       Sergey Kovalev Championship Fight Program, telecasted nationwide on November 2, 2019.
                                  27
                                       Plaintiff sublicensed the program — which included the main event, the undercard bouts, and
                                  28
                                       Case 3:20-cv-07576-WHA Document 24 Filed 07/26/21 Page 2 of 10




                                   1   inter-match commentary — to various commercial entities (bars and restaurants) throughout

                                   2   California. Defendant Jesus Segura owns and operates La Selva Taqueria at 1049 23rd Street,

                                   3   Richmond, California 94804. The complaint alleges Segura, who did not acquire a sublicense

                                   4   from plaintiff, unlawfully intercepted and exhibited the program at his restaurant (Compl. ¶¶ 7,

                                   5   15-16, 20).

                                   6         Plaintiff filed this action in October 2020, and personally served defendant in January

                                   7   2021. Plaintiff alleged violations of 47 U.S.C. §§ 553 and 605, conversion, and California

                                   8   Business and Professions Code Section 17200 (Compl.; Dkt. No. 12). Segura has failed to

                                   9   answer the complaint by the required deadline and has not presently appeared. Accordingly,

                                  10   the clerk entered defendant against defendant in February 2021 (Dkt. No. 17). Plaintiff now

                                  11   moves for default judgment and seeks to recover damages under Section 605 (or, in the

                                  12   alternative, Section 553), and conversion. Plaintiff seeks $29,600: $4,200 in statutory
Northern District of California
 United States District Court




                                  13   damages and $24,000 in enhanced damages for violations of Section 605 (or Section 553), and

                                  14   $1,400 in damages for conversion. Plaintiff’s motion also asserts the right to recover costs and

                                  15   attorney’s fees (Br. 14). Oral argument was held telephonically due to the COVID-19

                                  16   epidemic on July 22; neither defendant nor any representative for defendant appeared despite

                                  17   being served notice of the hearing.

                                  18                                              ANALYSIS

                                  19         A court has discretion to grant default judgment against a party that fails to plead or

                                  20   otherwise defend against a claim for relief. See FRCP 55; Aldabe v. Aldabe, 616 F.2d 1089,

                                  21   1092 (9th Cir. 1980). Before ruling on default judgment, a court must determine whether it has

                                  22   proper subject-matter and personal jurisdiction over the action, as well as the adequacy of

                                  23   service of process. See SEC. v. Ross, 504 F.3d 1130, 1138–39 (9th Cir. 2007); In re Tuli, 172

                                  24   F.3d 707, 712–13 (9th Cir. 1999). Upon satisfying the jurisdictional elements, a court then

                                  25   considers the seven Eitel factors: (1) the possibility of prejudice to the plaintiff; (2) the merits

                                  26   of plaintiff’s substantive claim; (3) the sufficiency of the complaint; (4) the sum of money at

                                  27   stake in the action; (5) the possibility of a dispute concerning material facts; (6) whether the

                                  28   default was due to excusable neglect; and (7) the strong policy underlying the Federal Rules of
                                                                                        2
                                       Case 3:20-cv-07576-WHA Document 24 Filed 07/26/21 Page 3 of 10




                                   1   Civil Procedure favoring decisions on the merits. Eitel v. McCool, 782 F.2d 1470, 1471–72

                                   2   (9th Cir. 1986). All factual allegations, except those for damages, are taken as true. See

                                   3   TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987). Nevertheless,

                                   4   “necessary facts not contained in the pleadings, and claims which are legally insufficient, are

                                   5   not established by default.” Cripps v. Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir.

                                   6   1992). Furthermore, a defendant “is not held to admit facts that are not well-pleaded or to

                                   7   admit conclusions of law.” DirecTV, Inc. v. Hoa Huynh, 503 F.3d 847, 854 (9th Cir. 2007).

                                   8        1.      JURISDICTION.
                                   9         District courts have subject-matter jurisdiction over civil actions arising under federal

                                  10   law. 28 U.S.C § 1331. Supplemental jurisdiction extends to all other claims related to a civil

                                  11   action if (1) a district court has proper subject-matter jurisdiction and (2) if those additional

                                  12   claims form part of the same case or controversy. Id. at § 1367. Plaintiff here asserts federal
Northern District of California
 United States District Court




                                  13   claims under the Communications Act of 1934 and the Cable & Television Consumer

                                  14   Protection and Competition Act of 1992, and supplemental jurisdiction covers the state law

                                  15   claims.

                                  16         A district court may exercise personal jurisdiction over an individual who is voluntarily

                                  17   in the forum state and receives personal service of process. Cal. Civ. Proc. Code § 410.10;

                                  18   Burnham v. Sup.Ct., 495 U.S. 604, 612, 628 (1990). Plaintiff has met this requirement by

                                  19   personally serving defendant while he was at La Selva (Dkt. No. 12). Venue is also

                                  20   appropriate here.

                                  21        2.      EITEL FACTORS.
                                  22         With the threshold jurisdictional requirements satisfied, this order now applies the Eitel

                                  23   factors, and finds that they support default judgment on two of plaintiff’s claims.

                                  24         The first factor, prejudice to plaintiff, and the seventh factor, the policy favoring

                                  25   decisions on the merits, both support their opposing positions and largely cancel each other

                                  26   out. Plaintiff would be prejudiced if left without a remedy given defendant’s failure to appear

                                  27   or otherwise defend this action, but this order finds the prejudice, if not viewed in the

                                  28   (theoretical) aggregate, relatively minor given that this is a routine, targeted action for
                                                                                        3
                                       Case 3:20-cv-07576-WHA Document 24 Filed 07/26/21 Page 4 of 10




                                   1   moderate monetary relief. See J & J Sports Prods., Inc. v. Concepcion, No. C 10-05092

                                   2   WHA, 2011 WL 2220101 (N.D. Cal. June 7, 2011). There is an obvious policy preferring

                                   3   decisions on the merits in federal court, and actions such as this one are targeted to avoid actual

                                   4   litigation. Considering the first and seventh factor in the aggregate, these two factors are

                                   5   neutral.

                                   6         The sum of money at stake, the fourth Eitel factor, is moderate, which generally favors

                                   7   plaintiff. Plaintiff seeks $29,600, certainly not a pittance, but restrained in comparison to the

                                   8   defendant’s potential exposure from the claims alleged in the complaint. However, even a

                                   9   $29,600 award could dramatically impact small businesses like Segura’s taqueria appears to

                                  10   be. The fourth factor thus moderately favors plaintiff.

                                  11         The fifth factor (possibility of a material factual dispute) is neutral. Defendant has not

                                  12   answered the complaint or otherwise defended against this action, so the possibility of a
Northern District of California
 United States District Court




                                  13   dispute is unknown. The sixth factor (default due to excusable neglect) favors plaintiff.

                                  14   Plaintiff filed this action in October 2020, defendant was personally served, and this is the

                                  15   fourth default judgment sought against defendant.

                                  16         Lastly, this order considers the second and third Eitel factors together because examining

                                  17   the merits of a substantive claim and the sufficiency of a complaint share the same

                                  18   requirement, i.e., stating a claim “on which the plaintiff may recover.” See Kloepping v.

                                  19   Fireman’s Fund, 1996 WL 75314 at *2 (N.D. Cal. 1996) (Judge Thelton E. Henderson) (citing

                                  20   Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir.1978)). Plaintiff properly states a claim for

                                  21   Section 553 and conversion, but not for Section 605.

                                  22         To state a claim under either 47 U.S.C. §§ 553 or 605, a plaintiff must demonstrate a

                                  23   proprietary interest in a program that the defendant unlawfully intercepted. Section 553

                                  24   prohibits unauthorized intercepting or receiving or assisting in intercepting or receiving any

                                  25   communications service offered over a cable system, while Section 605, in relevant part,

                                  26   prohibits the unlawful interception of radio communications. In other words, Section 553

                                  27   prohibits intercepting a cable signal, and — after Congress amended the statute in the 1980s —

                                  28   Section 605 prohibits the unauthorized reception or interception of a satellite television
                                                                                       4
                                       Case 3:20-cv-07576-WHA Document 24 Filed 07/26/21 Page 5 of 10




                                   1   transmission. See DirecTV, Inc. v. Webb, 545 F.3d 837, 843 (9th Cir. 2008). A defendant thus

                                   2   cannot violate both statutes through a single act of interception. Cf. Kingvision Pay–Per–View

                                   3   Ltd. v. Lake Alice Bar, 168 F.3d 347, 349 n. 1 (9th Cir. 1999). The other noteworthy

                                   4   difference between the two provisions concerns damages: in contrast with Section 553,

                                   5   Section 605 provides a higher minimum damages award and mandates an attorney’s fees

                                   6   award.

                                   7        Plaintiff sufficiently states it has an exclusive program license and that defendant

                                   8   unlawfully intercepted and exhibited the program at his restaurant La Selva Taqueria. As is

                                   9   common for these types of complaints, however, the pleading omits any details clarifying

                                  10   whether the type of communication intercepted was a satellite transmission or a cable signal.

                                  11   Plaintiff contends that, unlike in previous default judgments actions (including before the

                                  12   undersigned), the complaint here “has cured the earlier deficiency and does allege that
Northern District of California
 United States District Court




                                  13   Defendant intercepted, received and/or published a satellite transmission, such that the Court

                                  14   may properly find liability under 47 U.S.C. § 605” (Br. 5). The brief then cites two portions of

                                  15   the complaint as support:

                                  16                19.    The Program originated via satellite uplink and was
                                                    subsequently re-transmitted to cable systems and satellite
                                  17                companies to Plaintiff’s sub-licensees.
                                  18                …
                                  19                23.      Title 47 U.S.C. § 605(a) prohibits the unauthorized
                                                    interception, receipt, publication and use of
                                  20                communications, including satellite television signals, such
                                                    as the transmission of the program . . . .
                                  21

                                  22   Neither of these allegations, taken as true, specify whether Segura intercepted a satellite

                                  23   transmission or a cable signal. They merely assert that a satellite uplink was involved at some

                                  24   point in distributing the program, which is inapposite here. Plaintiff relies on artful pleading

                                  25   because it cannot explicitly allege Segura intercepted a satellite transmission, hence the

                                  26   inclusion of the Section 553 claim. Given the mandatory attorney’s fees and higher damages

                                  27   threshold, applying Section 605 rather than Section 553 increases the risk of a material factual

                                  28   dispute (Eitel step five), changing the default judgment calculus. Plaintiff has stated a claim
                                                                                       5
                                       Case 3:20-cv-07576-WHA Document 24 Filed 07/26/21 Page 6 of 10




                                   1   for which it can recover for the unlawful interception of its program. But plaintiff has not

                                   2   provided sufficient evidence ruling out that the communication intercepted was a cable

                                   3   transmission (as opposed to a satellite transmission). When assessing which scenario is more

                                   4   likely, where plaintiff does not allege seeing a satellite dish, and given that Section 605 sets out

                                   5   harsher penalties, liability is more appropriately analyzed under Section 553. See Concepcion,

                                   6   2011 WL 2220101, at *4. Accordingly, this order finds that plaintiff has not adequately stated

                                   7   a claim under Section 605 but has sufficiently stated a claim under Section 553.

                                   8        Plaintiff has also properly stated a claim for relief for conversion, the measure of

                                   9   damages determined by California Civil Code § 3336. The elements for conversion in

                                  10   California are: (1) ownership or right to possession of property; (2) wrongful disposition of the

                                  11   property right; and (3) damages. See Bank of N.Y. v. Fremont Gen. Corp., 523 F.3d 902, 914

                                  12   (9th Cir. 2008). Plaintiff claims ownership of the nationwide distribution rights of the
Northern District of California
 United States District Court




                                  13   program, the wrongful interception of the program by defendants, and damages (Compl. ¶¶

                                  14   33–36).

                                  15        In sum, the Eitel factors weigh in favor of entering default judgment against defendants

                                  16   for plaintiff’s Section 553 and conversion claims, but not for its Section 605 claim.

                                  17        3.      RELIEF REQUESTED.
                                  18        Under Section 553, a plaintiff is entitled to damages of no less than $250, but no more

                                  19   than $10,000. Enhanced damages of up to $50,000 may be awarded if the conduct was

                                  20   “committed willfully and for the purposes of commercial advantage or financial gain.” 47

                                  21   U.S.C. § 553(c)(3)(B). Plaintiff requests: $4,200 in actual damages and $24,000 in enhanced

                                  22   damages pursuant to Section 605 (analyzed below pursuant to Section 553); $1,400 in damages

                                  23   from the conversion claim; and the opportunity to submit attorney’s fees and costs. A plaintiff

                                  24   is required to prove all damages sought in the complaint. TeleVideo, 826 F.2d at 917–18.

                                  25   Additionally, no relief sought may be different in kind, or exceed in amount, that which is

                                  26   demanded in the pleadings. See FRCP 54(c).

                                  27        To prove up damages, plaintiff submitted the declaration of John Poblete, a private

                                  28   investigator who visited La Selva on the day of the fight and observed the alleged unlawful
                                                                                        6
                                       Case 3:20-cv-07576-WHA Document 24 Filed 07/26/21 Page 7 of 10




                                   1   display. During his twelve minutes of observation, Mr. Poblete reported 33 to 42 people at any

                                   2   given time inside the restaurant, which was equipped with a seventy-inch projection screen and

                                   3   twenty-four-inch tabletop television. Mr. Poblete states that the Esparaza/Estrada bout had just

                                   4   concluded, with inter-fight commentary filling time before the next match. The photos of the

                                   5   restaurant attached to his declaration, however, do not show the televisions he described

                                   6   (Poblete Decl).

                                   7        This order pauses here to note that neither Mr. Poblete’s written description nor the

                                   8   photographs he provided of the restaurant provide any information regarding the method of

                                   9   interception employed by defendant, such as the presence of a satellite dish or cable box —

                                  10   indicating that, even if plaintiff included Mr. Poblete’s investigation in its pleadings, Section

                                  11   605 would still not be the appropriate standard for liability.

                                  12        For evidence of damages for conversion, plaintiff explains that a license fee for an
Northern District of California
 United States District Court




                                  13   establishment comparable to La Selva would have cost $1,400 (Br. 14; Plaintiff Decl Exh. 2,

                                  14   Dkt. No. 21-2). In sum, plaintiff, despite some missing details, has sufficiently demonstrated

                                  15   damages should be awarded.

                                  16        To determine the appropriate scope of damages under Section 553, this order draws from

                                  17   two sources — the three previous orders granting default judgment awards against defendant

                                  18   and three recent default judgments awarded to plaintiff in our district.

                                  19        First, this action marks the fourth time default judgment has been sought against

                                  20   defendant. The previous default judgments provided relief as follows:

                                  21        •   In J & J Sports Prods., Inc. v. Sergura (Segura I), No. C 12-
                                                01702 JSW, 2014 WL 1618577 (N.D. Cal. Apr. 21, 2014),
                                  22            Judge Jeffrey White awarded plaintiff $1,200 in statutory
                                                damages and $2,400 in enhanced damages pursuant to Section
                                  23            553. Plaintiff did not request attorney’s fees.
                                  24        •   In J & J Sports Prods., Inc. v. Segura Cervantes (Segura II),
                                                No. C 14-03954 JSW, Dkt. No. 22 (N.D. Cal. Apr. 17, 2015),
                                  25            Judge Jeffrey White awarded plaintiff $3,000 in statutory
                                                damages ($2,200 per the licensing fee and $800 to deter future
                                  26            acts) and $6,000 in enhanced damages pursuant to Section 553.
                                                Attorney’s fees were not awarded.
                                  27
                                            •   In J & J Sports Prods., Inc. v. Segura (Segura III), No. C 17-
                                  28            05335 YGR (KAW), Dkt. No. 38 (N.D. Cal. May 31, 2018),
                                                                                        7
                                           Case 3:20-cv-07576-WHA Document 24 Filed 07/26/21 Page 8 of 10



                                                    Judge Yvonne Gonzalez Rogers awarded $5,400 in statutory
                                   1                damages (3x the licensing fee) and $12,000 in enhanced
                                                    damages pursuant to Section 605, and awarded attorney’s fees
                                   2                and costs.
                                   3       The damages levied against defendant in prior actions average out to $3,200 in statutory

                                   4       damages and $6,800 in enhanced damages.1

                                   5             Second, plaintiff is a common litigant in our district and has been granted three default

                                   6       judgment awards similar to the instant request over the past two years. Recognizing the

                                   7       inherent fact that relief varies according to the facts of the case, this order considers these well-

                                   8       reasoned orders granting plaintiff default judgment:

                                   9            •   In G & G Closed Circuit Events, LLC v. Zapata, No. C 18-
                                                    01103 EJD, Dkt. No. 47 (N.D. Cal. Aug. 19, 2019), Judge
                                  10                Edward Davila awarded plaintiff $3,200 in statutory damages
                                                    and no enhanced damages pursuant to Section 605, and granted
                                  11                attorney’s fees and costs.
                                  12            •   In G & G Closed Circuit Events, LLC v. Miller, No. C 20-
Northern District of California
 United States District Court




                                                    03545 SVK, Dkt. No. 31 (N.D. Cal. Jan. 5, 2021), Magistrate
                                  13                Judge Susan van Keulen awarded plaintiff $800 in statutory
                                                    damages and no enhanced damages pursuant to Section 553,
                                  14                and permitted plaintiff to submit evidence regarding attorney’s
                                                    fees.
                                  15
                                                •   In G & G Closed Circuit Events, LLC v. Macias, No. C 20-
                                  16                02916 BLF, 2021 WL 2037955 (N.D. Cal. May 21, 2021),
                                                    Judge Beth Freeman awarded plaintiff $875 in statutory
                                  17                damages and $1,750 in enhanced damages pursuant to Section
                                                    553, and permitted plaintiff to submit evidence regarding
                                  18                attorney’s fees.
                                  19       The math for these three recent actions breaks down to an average of $1,625 in statutory

                                  20       damages and $583.33 in enhanced damages.

                                  21             Considering these six cases as indicative of the contemporary state of the law for the

                                  22       instant motion, this order deems an appropriate measure for statutory damages under Section

                                  23       553(c)(3)(A)(ii) to be the cost of a sublicense for the telecast, and accordingly AWARDS $1,400

                                  24       to plaintiff — the cost of a sublicense for a restaurant with comparable capacity to La Selva

                                  25       (Br. 14; Gagliardi Decl. Exh. 2). This order declines to apply a multiplier to the statutory

                                  26
                                  27
                                       1
                                  28    This order agrees with plaintiff that, although the defendant is referred to by slightly different
                                       names in each of these decisions, in context, each action concerns our defendant (Br. 9 n. 4).
                                                                                          8
                                       Case 3:20-cv-07576-WHA Document 24 Filed 07/26/21 Page 9 of 10




                                   1   damages award, instead addressing factors warranting a multiplier in an analysis of enhanced

                                   2   damages.

                                   3        An award of enhanced damages requires willful infringement for commercial gain. The

                                   4   three previous default judgment awards entered against defendant belie any realistic doubt that

                                   5   defendant’s infringement fails this requirement. However, Plaintiff admits that many of the

                                   6   hallmark factors for enhanced damages (cover charges, increase food prices, advertising) are

                                   7   missing (Br. 12). Other factors, such as number of patrons (33 to 42 people in the restaurant)

                                   8   and televisions used (a seventy-inch projection screen and twenty-four-inch tabletop

                                   9   television), provide some moderate support for plaintiff’s position (Poblete Decl. 1).

                                  10   Plaintiff’s primary argument for enhanced damages, however, is that defendant’s “significant

                                  11   piracy history” warrants imposing enhanced damages with sufficient deterrent effect (Br. 12–

                                  12   13). This order accordingly AWARDS $2,800 in enhanced damages, twice the amount of the
Northern District of California
 United States District Court




                                  13   sublicense, to impose a sufficient deterrent. This order finds any award beyond this amount

                                  14   would be excessive.

                                  15        Plaintiff also seeks an award pursuant to its conversion claim. As stated, the sublicense

                                  16   fee for a commercial entity of La Selva’s capacity would have been $1,400. Plaintiff’s request

                                  17   is appropriate, and this order accordingly AWARDS $1,400 in damages for conversion.

                                  18        Lastly, plaintiff requests attorney’s fees and costs pursuant to Section 553(c)(2) and

                                  19   requests the opportunity to submit evidence in support of its request. This request to supply

                                  20   requisite evidence is GRANTED.

                                  21                                          CONCLUSION

                                  22
                                            To the extent stated above, plaintiff’s default judgment motion pursuant to its claims for
                                  23
                                       conversion and Section 553 is Granted.
                                  24
                                            Plaintiff’s default judgment motion pursuant to Section 605 is DENIED.
                                  25
                                            Plaintiff is AWARDED $5,600 in damages ($1,400 in Section 553 statutory damages,
                                  26
                                       $2,800 in Section 553 enhanced damages, and $1,400 in conversion damages).
                                  27

                                  28
                                                                                      9
                                       Case 3:20-cv-07576-WHA Document 24 Filed 07/26/21 Page 10 of 10




                                   1        Plaintiff SHALL file a properly supported request for reasonable attorney’s fees within

                                   2   FOURTEEN DAYS of the filing of this order.

                                   3

                                   4

                                   5        IT IS SO ORDERED.

                                   6

                                   7

                                   8   Dated: July 26, 2021

                                   9

                                  10
                                                                                             WILLIAM ALSUP
                                  11                                                         UNITED STATES DISTRICT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     10
